Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered January 31, 1989, convicting him of attempted burglary in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a written statement given by him to law enforcement officials.
Ordered that the judgment is affirmed.
We do not agree with the defendant’s contention that his written statement should have been suppressed pursuant to CPL 60.45 (2) (b) (i). The defendant agreed to accompany the investigating officer to police headquarters for questioning. The officer’s statement to the defendant that he would return him home after questioning, did not create a substantial risk that the defendant might falsely incriminate himself (see, People v Taber, 115 AD2d 126), and in fact the defendant returned home after the questioning.
By pleading guilty, the defendant waived his right to challenge the court’s Sandoval ruling (see, People v Marinelli, 148 AD2d 550).
We have considered the defendant’s remaining contentions and find them to be unpreserved for appellate review or without merit. Brown, J. P., Rubin, Eiber and Rosenblatt, JJ., concur.